DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 20, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “timing parameters” in line 12 and “a timing parameter” in lines 38-39. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 38-39 will be interpreted to be “one of the timing parameters”.
	Claims 16-17, 22, and 25 are rejected by virtue of their dependence from claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0229716 A1 (Schmitt) (Previously cited) in view of US 2005/0261593 A1 (Zhang) (previously cited) and US 2016/0143546 A1 (McCombie) (previously cited). 
With regards to claim 15, Schmitt discloses a measurement arrangement for continuously estimating blood pressure (Fig. 1 and ¶ [0039] disclose an apparatus 1 for monitoring blood pressure; ¶ [0056] discloses continuous BP estimation), the arrangement comprising: 
a measurement device that comprises: an electrocardiographic (ECG) sensor configured to measure an ECG signal from a person (¶ [0058] discloses an electrocardiogram for monitoring an ECG signal); a first photoplethysmographic (PPG)  sensor configured to measure a first PPG signal from the person (¶ [0058] discloses a photoplethysmogram for monitoring a PPG signal); and 
a processor (¶ [0039] discloses apparatus 30 being implemented as soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer) configured to: 
extract values of a timing parameter set based on timings of the ECG signal and the first PPG signal (¶ [0057] discloses extracting feature values of the PPG waveform which are based on timings of the PPG signal; ¶ [0058] discloses that the feature values include a pulse-arrival-time (PAT) based on the ECG and PPG signal), wherein timing parameters in the timing parameter set include  at least one pulse transition time (PTT) between the ECG signal and the first PPG signal (¶ [0058] discloses extracting PAT based on the ECG and PPG signal; see ¶ [0003] with regards to the PAT); calculate a group of intermediate estimates (¶ [0060] discloses calculating a BP value for each feature value by using the modelled mathematical relation with BP and the determined calibration parameters; see ¶ [0058] with regards to the linear models), wherein 
a) the group represents a blood pressure of the person (¶ [0060] discloses calculating a BP for each feature value), 
b) the group has at least two intermediate estimates (¶ [0060] discloses calculating a BP for each feature value; ¶ [0057] discloses that N PPG signal features are selected, which indicates that there are more than one features), 
c) each intermediate estimate is calculated with a different linear regression model (¶ [0058] discloses that, for each feature, a mathematical model is defined to relate the feature to BP in terms of several unknown calibration parameters; ¶ [0059] discloses the modelled relation being done via linear regression), 
d) each linear regression model is based on a different timing parameter subset of the timing parameter set (¶¶ [0058]-[0059] disclose generating a linear model for each feature or for each preselection of N features)
e) each linear regression model has at least one explanatory variable that is weighted by at least one regression model coefficient (¶¶ [0058]-[0059] disclose a linear model with a calibration parameter for slope [i.e., a regression model coefficient] for relating the feature [i.e., the explanatory variable] to BP, wherein the calibration parameters are determined by fitting the modelled relation between the feature and BP to the actual measured pairs of feature values and BP reference measurement values), 
g) the calibration sample set represents blood pressure characteristics of the person and is based on calibration measurement data of the person (¶ [0059] discloses that the calibration includes BP reference measurement values and corresponding feature values at time of the reference measurements are stored), and 
h) said at least one regression model coefficient is based on the calibration sample set (¶ [0059] discloses that the calibration parameters are determined based on the reference measurement values); 
calculate a final estimate of the BP based on the group of the intermediate estimates (¶ [0060] discloses providing a single estimated BP value based on all of the BP values estimated from all the features). 

Schmitt is silent regarding whether there are at least two pulse transition times between the ECG signal and the first PPG signal, each PTT using a different threshold level of the PPG waveform as a timing reference point. Schmitt is also silent with regards to whether the BP measurements are SBP and DBP; calculating first and second groups of at intermediate estimates, wherein the first group represents systolic blood pressure (SBP) of the person and the second group represent diastolic blood pressure (DBP) of the person, the first and second group both have at least two intermediate estimates, calculating a final estimate of the SBP based on the first group of the intermediate estimates; and calculating a final estimate of the DBP based on the second group of the intermediate estimates.  
In the same field of endeavor of monitoring blood pressure, Zhang discloses monitoring at least two pulse transition times between an ECG signal and a PPG signal (¶¶ [0067]-[0069] disclose a time difference T103 being a pulse transit time for both Ts and Td to estimate the systolic and diastolic blood pressure respectively, but Ts and Td can be designated differently depending on the election of the characteristic points on the PPG), each PTT using a different threshold level of the PPG waveform as a timing reference point (¶ [0068]-[0069] disclose Ts and Td being designated differently based on characteristic points of the PPG, wherein the characteristics points are determined based on threshold levels of the amplitude of the PPG). Zhang further teaches calculating systolic and diastolic blood pressures using the different PTTs (¶ [0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calculating the blood pressure of Schmitt to incorporate the use of different pulse transit times (Ts and Td) for estimating different blood pressures (SBP and DBP) as taught by Zhang such that there are at least two pulse transition times between the ECG signal and the first PPG signal, each PTT using a different threshold level of the PPG waveform as a timing reference point and the processing unit is configured to calculate first and second groups of at intermediate estimates, wherein the first group represents systolic blood pressure (SBP) of the person and the second group represent diastolic blood pressure (DBP) of the person, the first and second group both have at least two intermediate estimates, calculate a final estimate of the SBP based on the first group of the intermediate estimates; and calculate a final estimate of the DBP based on the second group of the intermediate estimates. The motivation would have been to provide a more complete analysis of the patient’s blood pressure. 
The above combination is silent with regards to whether said at least one explanatory variable represents a deviation between a value of a timing parameter in a timing parameter subset of said linear regression model and a corresponding calibration timing value determined based on a calibration sample set. 
In the same field of endeavor of monitoring blood pressure, McCombie discloses a regression model wherein at least one explanatory variable represents a deviation between a value of a timing parameter in a timing parameter subset and a corresponding calibration timing value determined based on a calibration sample set (¶ [0020] disclose a model for determining blood pressure, wherein the explanatory variable is a difference between PAT(t) and PATcal; ¶ [0017] discloses that PATcal is a baseline PAT). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified explanatory variable of Schmitt, based on the teachings of McCombie, such that the explanatory variable represents a deviation between PAT and a calibration PAT. The motivation would have been to provide a more accurate linear regression analysis. Additionally or alternatively, because both explanatory variables are capable of being used for estimating a blood pressure, it would have been the simple substitution of known equivalent element for another to obtain predictable results.  

With regards to claim 17, the above combination teaches or suggests that the arrangement further comprises a blood pressure cuff for producing the calibration measurement data (¶ [0059] of Schmitt discloses a cuff device for determining BP reference measurements).  

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Zhang and McCombie, as applied to claim 15 above, and further in view of US 2021/0030372 (Lizio) (previously cited).
With regards to claim 16, the above combination of Schmitt in view of Zhang and McCombie does not teach wherein the measurement device further comprises a second PPG sensor configured to measure a second PPG signal from the person.  
	In the same field of endeavor of monitoring blood pressure, Lizio discloses a measurement arrangement for continuously estimating blood pressure (abstract and ¶ [0257]), wherein the arrangement comprises an ECG sensor (¶¶ [0147]-[0158] discloses electrodes for an ECG), a first PPG sensor configured to measure a first PPG signal from the person (¶¶ [0147]-[0158] discloses two PPG sensors for the GTEC setup); and a second PPG sensor configured to measure a second PPG signal from the person (¶¶ [0147]-[0158] discloses two PPG sensors for the GTEC setup).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schmitt in view of Zhang and McCombie to provide a second PPG sensor configured to measure a second PPG signal from the person as taught by Lizio. The motivation would have been to allow for the accurate derivation of cardiovascular parameters related to the temporal properties of the PPG signal (¶ [0158] of Lizio). 

With regards to claim 22, the above combination fails to teach that the processing unit is further configured to receive the second PPG signal measured from the person, and wherein the timing parameter set comprises at least one of the following timing parameters: a pulse transition time between the ECG signal and the second PPG signal, a pulse transition time between the first PPG signal and the second PPG signal, a rise time calculated on the basis of the second PPG waveform, and a fall time calculated on the basis of the second PPG signal.  
In the same field of endeavor of monitoring blood pressure, Lizio teaches wherein the processing unit is configured to receive the second PPG signal measured from the person (¶ [0158] discloses a main station g.MOBIIab for receiving and monitoring the signals), and wherein the timing parameter set (¶ [0128], [0139]-[0143] disclose parameters are determined and derived from analyzing the time differences between the two PPG signals, which indicates the parameters embody a timing parameter set) comprises at least one of the following timing parameters: a pulse transition time between ECG signal and the second PPG signal, a pulse transition time between the first PPG signal and the second PPG signal, a rise time calculated on the basis of the second PPG waveform, and4Docket No. 7765-0022 Appln. No. 16/216,251a fall time calculated on the basis of the second PPG signal (¶ [0045], [0087], [0128] disclose calculating the pulse transition time (PTT) between the first PPG signal and the second PPG signal).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of the measurement arrangement of the above combination of Schmitt in view of Zhang, McCombie, Lizio to incorporate the capability for determining the timing parameters as further taught by Lizio in order to create a device that improves the estimates and reliable measurements of cardiovascular parameters including blood pressure as recognized by Lizio (¶ [0056] of Lizio). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Zhang and McCombie, as applied to claim 15 above, and further in view of US 2018/0128861 A1 (Jang) (previously cited).
With regards to claim 20, the above combination teaches or suggests that the extracting of the values of the timing parameter set comprises: detecting a QRS complex in the ECG signal (¶¶ [0067]-[0069] and Fig. 1 of Zhang disclose a time difference T103 being a pulse transit time between 101 and 102, wherein 101 is at a peak of a QRS complex); time-aligning the ECG and PPG signals with respect to the detected QRS complex in order to extract ECG and PPG waveform cycles (Fig. 1 of Zhang depicts the time alignment of the ECG waveform cycles and PPG waveform cycles), and determining the values of the timing parameter set on the basis of the ECG and PPG waveforms (¶¶ [0067]-[0069] of Zhang disclose determining Ts and Td from the waveforms). 
The above combination is silent regarding averaging the ECG and PPG waveform cycles in order to produce averaged ECG and PPG waveforms using averaging weighting coefficients, wherein the averaging weighting coefficients are adjusted based on a quality of at least one of the ECG and PPG signals. 
 In the same field of endeavor of monitoring blood pressure (Abstract of Jang), Jang discloses averaging ECG and PPG waveform cycles in order to produce averaged ECG and PPG waveforms using averaging weighting coefficients, wherein the averaging weighting coefficients are adjusted based on a quality of at least one of the ECG and PPG signals (¶ [0027] discloses determining a representative waveform based on an ensemble-averaged signal, wherein the ensemble-averaged signal is determined by applying different weights to the signal segments according to a signal quality of each time interval associated with the signal segments; ¶¶ [0049], [0051] disclose that the signal processing is applicable to signals from PPG and ECG sensors). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG and PPG waveform analysis of the above combination of Schmitt in view of Zhang and McCombie to incorporate the determination of representative waveforms as taught by Jang so as to arrive at the claimed invention. The motivation would have been to improve the accuracy of the bio-signal analyses (¶ [0004] of Jang).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of US 2011/0009754 A1 (Wenzel) (Previously cited) and US 6,616,613 B1 (Goodman) (Previously cited). 
With regards to claim 24, Schmitt discloses a measurement arrangement for continuously estimating blood pressure (Fig. 1 and ¶ [0039] disclose an apparatus 1 for monitoring blood pressure; ¶ [0056] discloses continuous BP estimation), the arrangement comprising: 
a measurement device that comprises: an electrocardiographic (ECG) sensor configured to measure an ECG signal from a person (¶ [0058] discloses an electrocardiogram for monitoring an ECG signal); a first photoplethysmographic (PPG) sensor configured to measure a first PPG signal from the person (¶ [0058] discloses a photoplethysmogram for monitoring a PPG signal); and 
a processing unit (¶ [0039] discloses apparatus 30 being implemented as soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer) configured to: 
extract values of a timing parameter set based on timings of the ECG signal and the PPG signal (¶ [0057] discloses extracting feature values of the PPG waveform which are based on timings of the PPG signal; ¶ [0058] discloses that the feature values include a pulse-arrival-time (PAT) based on the ECG and PPG signal), wherein timing parameters in the timing parameter set include at least one pulse transition time (PTT) between the ECG signal and the first PPG signal (¶ [0058] discloses extracting PAT based on the ECG and PPG signal; see ¶ [0003] with regards to the PAT); 
calculate at least two intermediate estimates (¶ [0060] discloses calculating a BP value for each feature value by using the modelled mathematical relation with BP and the determined calibration parameters; see ¶ [0058] with regards to the linear models; ¶ [0057] discloses that N PPG signal features are selected, which indicates that there are more than one features), wherein 
a) the intermediate estimates represents a blood pressure of the person (¶ [0060] discloses calculating a BP for each feature value), 
b) the group has at least two intermediate estimates (¶ [0060] discloses calculating a BP for each feature value; ¶ [0057] discloses that N PPG signal features are selected, which indicates that there are more than one features), 
c) each intermediate estimate is calculated with a different linear regression model (¶ [0058] discloses that, for each feature, a mathematical model is defined to relate the feature to BP in terms of several unknown calibration parameters; ¶ [0059] discloses the modelled relation being done via linear regression), 
d) each linear regression model is based on a different timing parameter (¶¶ [0058]-[0059] disclose generating a linear model for each feature or for each preselection of N features)
calculate a final estimate of the BP based on the intermediate estimates (¶ [0060] discloses providing a single estimated BP value based on all of the BP values estimated from all the features). 
Schmitt is silent regarding whether there are at least two pulse transition times between the ECG signal and the first PPG signal, each PTT using a different threshold level of the PPG waveform as a timing reference point and calculating time differences between the pulse transition times. Schmitt is also silent with regards to whether the BP measurements are of pulse pressure. 
	In the same field of endeavor of monitoring blood pressure (Abstract of Wenzel), Wenzel discloses determining at least two pulse transition times between a signal representative of a pulse wave and a first PPG signal (¶ [0056] discloses multiple metrics indicative of PAT), each PTT using a different threshold level of the PPG waveform as a timing reference point (¶ [0056] discloses metrics indicative of PAT being different features such as max upward slope of PPG signal and max downward slope of PPG signal, wherein the max slopes are threshold levels), and calculating time differences between the pulse transition times (¶ [0055] discloses determining changes in PAT metrics). Wenzel further teaches the determination of pulse pressure from the PAT measurements using a linear regression model (¶¶ [0055], [0057] discloses estimation of PP using the metrics indicative of PAT), wherein the linear regression model is based on a time difference (¶ [0055] discloses updating of the blood pressure measurement based on the changes in PAT metrics, which indicates that the linear model for determining the updated PP is based on the changes in PAT metrics).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calculating the blood pressure of Schmitt to incorporate the use of the different PATs for estimating pulse pressures as taught by Wenzel so as to arrive at the claimed invention. The motivation would have been to provide a more complete analysis of the patient’s blood pressure. 
The above combination is silent regarding calculating final estimates of a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) of the person based on the final estimate of the PP.  
In the same field of endeavor of monitoring blood pressure (Abstract of Goodman), Goodman discloses calculating final estimates of a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) of the person based on a final estimate of the PP (Col. 5, lines 1-37 and Fig. 15D disclose determination of systolic and diastolic blood pressures from PPsynth-). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of monitoring the blood pressure of the above combination of Schmitt in view of Wenzel to incorporate the determination of SBP and DBP from PP as taught by Goodman. The motivation would have been to provide a more complete analysis of the blood pressure of the patient. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Zhang, McCombie, and Jang, as applied to claim 20 above, and further in view of US 5,967,994 A (Wang) (previously cited). 
With regards to claim 25, the above combination is silent with regards to whether the detection of the QRS complex includes calculating a center of gravity of parts of the QRS complex above a threshold level in order to define QRS complex fiducial point. 
In a related system for the detection of points in an ECG signal, Wang discloses the determination of a QRS complex including calculating a center of gravity of parts of the QRS complex above a threshold level in order to define QRS complex fiducial point (Fig. 2 and Col. 7, lines 23-65). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the QRS complex of the above combination of Schmitt in view of Zhang, McCombie, and Jang with the determination as taught by Wang. Because both methods are capable of determining a QRS complex, it would have been the simple substitution of one known equivalent element for obtaining predictable results. 
Response to Arguments
	Objections to the Claims
	In view of the amendment to the claims filed 02/28/2022, the claim objections were withdrawn.

	Rejections under Section 112(a) and 112(b)
	The rejection of claim 15 under 35 U.S.C. § 112(b) for reciting “timing parameters” in line 12 and “a timing parameter” in lines 38-39 was maintained because the rejection was not addressed by amendment or argument. 
In view of the amendments to the claims filed 02/28/2022, the remaining rejections under 35 U.S.C. §§ 112(a), 112(b) were withdrawn. 
	

Prior Art Rejections – Section 103
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
The Applicant asserts on Page 12 of the Remarks filed 02/28/2022:

    PNG
    media_image1.png
    206
    603
    media_image1.png
    Greyscale

	This argument is not persuasive because Schmitt discloses the use of an electrocardiogram signal regardless of whether the use of the ECG is presented as an alternative. The Examiner notes that the disclosure of Schmitt’s alternative option is commensurate with the scope of the claim because ECG signals are necessarily obtained from an electrocardiographic sensor. 

	

The Applicant asserts on Page 13 of the Remarks filed 02/28/2022:

    PNG
    media_image2.png
    339
    591
    media_image2.png
    Greyscale

	This argument is not persuasive because the Applicant appears to misconstrue paragraph [0069] of Zhang as disclosing a single embodiment, when multiple embodiments are disclosed. The embodiment disclosed in the last sentence of ¶ [0069] of Zhang discloses “Ts and Td can be designated the same or different depending on the election of the characteristic points on the photoplethysmogram.” Such a disclosure indicates that multiple characteristic points of the PPG signal may be used for designating Ts and Td differently. This embodiment is distinct from the embodiment of the first sentence which discloses that Ts and Td are designated the same based on the use of the same characteristic point of the photoplethysmogram. The Examiner further notes that Zhang discloses “the election of the characteristic points on the photoplethysmogram” which indicates using multiple characteristic points on the PPG signal (not of both the PPG and ECG signal) for designating the Ts and Td differently. 

	The Applicant asserts on Page 14 of the Remarks filed 02/28/2022:

    PNG
    media_image3.png
    141
    606
    media_image3.png
    Greyscale

This argument is not persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that Schmitt discloses relating a feature to BP by a linear regression model (¶ [0058] discloses that, for each feature, a mathematical model is defined to relate the feature to BP in terms of several unknown calibration parameters; ¶ [0059] discloses the modelled relation being done via linear regression), each linear regression model has at least one explanatory variable that is weighted by at least one regression model coefficient (¶¶ [0058]-[0059] disclose a linear model with a calibration parameter for slope [i.e., a regression model coefficient] for relating the feature [i.e., the explanatory variable] to BP, wherein the calibration parameters are determined by fitting the modelled relation between the feature and BP to the actual measured pairs of feature values and BP reference measurement values). In the same field of endeavor of monitoring blood pressure, McCombie discloses a regression model wherein at least one explanatory variable represents a deviation between a value of a timing parameter in a timing parameter subset and a corresponding calibration timing value determined based on a calibration sample set (¶ [0020] disclose a model for determining blood pressure, wherein the explanatory variable is a difference between PAT(t) and PATcal; ¶ [0017] discloses that PATcal is a baseline PAT). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified explanatory variable of Schmitt, based on the teachings of McCombie, such that the explanatory variable represents a deviation between PAT and a calibration PAT. The motivation would have been to provide a more accurate linear regression analysis. Additionally or alternatively, because both explanatory variables are capable of being used for estimating a blood pressure, it would have been the simple substitution of known equivalent element for another to obtain predictable results.  

The Applicant asserts on Pages 14-15 of the Remarks filed 02/28/2022:

    PNG
    media_image3.png
    141
    606
    media_image3.png
    Greyscale

This argument is not persuasive because the Applicant’s arguments is not commensurate with the scope of the rejection. Zhang is relied upon for disclosing the use of different timing parameters for determining different blood pressures (¶ [0069] discloses “Ts and Td can be designated the same or different depending on the election of the characteristic points on the photoplethysmogram.”; ¶ [0079] discloses calculating systolic and diastolic blood pressures using the different PTTs). The Examiner asserts that the teachings of Zhang indicate the use of different timing parameters for arriving at different pulse transition times to arrive at different blood pressures, and one of ordinary skill in the art would apply the teachings of Schmitt in view of Zhang and McCombie to arrive at the claimed invention. 
Therefore, independent claim 15 and its dependent claims are not allowable for the reasons stated above. 
The Applicant asserts on Page 15 of the Remarks filed 02/28/2022 that claim 24 is in allowable condition because the teachings of Schmitt, Zhang, and McCombie do not result in the claimed invention of claim 24. The Examiner notes that this argument is not commensurate with the scope of the rejection of claim 24 because claim 24 is rejected over Schmitt in view of Wenzel and Goodman. The Applicant’s arguments and amendments do not address the prior art rejection, so the rejection of claim 24 under 35 U.S.C. § 103 is maintained.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792